DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,037,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the controller of U.S. Patent No. 10,037,902 is capable of being configured to perform the limitations of the instant application.
Instant Application 17/219,887
Conflicting Patent US 10,037,902
1. A substrate processing device comprising: a holding member having an upper surface opposed to a lower surface of a substrate with a clearance to hold said substrate horizontally from below, being rotatable around a predetermined rotation axis, and including a disk-shaped base defining a central axis coincident with said rotation axis and a flange portion protruding outward from a peripheral wall portion of said base in a radial direction; a rotational drive rotating said holding member around said rotation axis; a guard having a cylindrical shape including an upper end side part that extends obliquely upward toward said rotation axis to surround a periphery of said holding member, being movable upward and downward; a processing solution discharging portion capable of discharging a processing solution to a to-be-processed surface of said substrate; a cleaning liquid discharging portion capable of discharging a cleaning liquid to said flange portion from below said flange portion of said holding member; an elevation drive capable of moving said guard upward and downward between an upper position where said guard can receive said processing solution supplied from said processing solution discharging portion to said substrate and then discharged from said substrate and a lower position where an upper end of said guard is placed on a side of said flange portion; and a controller controlling said elevation drive, said processing solution discharging portion and said cleaning liquid discharging portion, wherein while making said elevation drive dispose said guard in said lower position, said controller makes said cleaning liquid discharging portion discharge said cleaning liquid toward said flange portion of said holding member which holds said substrate while rotating.  
11. A substrate processing device comprising: a holding member having an upper surface opposed to a lower surface of a substrate with a clearance to hold said substrate substantially horizontally from below, being rotatable around a predetermined rotation axis, and including a disk-shaped base defining a central axis coincident with said rotation axis and a flange portion protruding outward from a peripheral wall portion of said base in a radial direction; a rotational drive rotating said holding member around said rotation axis; a guard having a cylindrical shape including an upper end side part that extends obliquely upward toward said rotation axis to surround a periphery of said holding member, being movable upward and downward; a processing solution discharging portion capable of discharging a processing solution to a to-be-processed surface of said substrate; a cleaning liquid discharging portion capable of discharging a cleaning liquid to said flange portion from below said flange portion of said holding member; an elevation drive capable of moving said guard upward and downward between an upper position where said guard can receive said processing solution supplied from said processing solution discharging portion to said substrate and then discharged from said substrate and a lower position where an upper end of said guard is placed on a side of said flange portion; and a controller controlling said elevation drive, said processing solution discharging portion and said cleaning liquid discharging portion, wherein while making said elevation drive dispose said guard in said upper position, said controller makes said processing solution discharging portion discharge said processing solution toward said to-be-processed surface of said substrate to process said substrate, and then while making said elevation drive dispose said guard in said lower position, said controller makes said cleaning liquid discharging portion discharge said cleaning liquid toward said flange portion of said holding member which holds said substrate while rotating.
2. The substrate processing device according to claim 1, wherein said holding member further includes, on an upper side of said flange portion, an upper flange portion protruding more outward than said flange portion in a radial direction of said holding member from an upper end of said peripheral wall portion of said base.  
12. The substrate processing device according to claim 11, wherein said holding member further includes, on an upper side of said flange portion, an upper flange portion protruding more outward than said flange portion in a radial direction of said holding member from an upper end of said peripheral wall portion of said base.
3. The substrate processing device according to claim 1, wherein said holding member includes, in a base end part of said flange portion, a curved surface portion which has a sectional shape of a circular arc and smoothly connects to an outer peripheral surface of said base of said holding member and a lower surface of said flange portion, and said cleaning liquid discharging portion discharges said cleaning liquid toward said curved surface portion of said flange portion from below.  
13. The substrate processing device according to claim 11, wherein said holding member includes, in a base end part of said flange portion, a curved surface portion which has a sectional shape of a circular arc and smoothly connects to an outer peripheral surface of said base of said holding member and a lower surface of said flange portion, and said cleaning liquid discharging portion discharges said cleaning liquid toward said curved surface portion of said flange portion from below.
4. The substrate processing device according to claim 1 further comprising: a cylindrical outside guard provided outside said guard, surrounding said periphery of said holding member and capable of being moved upward and downward, wherein said elevation drive can also move said outside guard upward and downward, and while making said elevation drive dispose said guard in said lower position and dispose said outside guard in a position where said outside guard can receive said processing solution supplied from said processing solution discharging portion to said substrate and then discharged from said substrate, said controller makes said processing solution discharging portion discharge said processing solution toward said to-be-processed surface of said substrate and makes said cleaning liquid discharging portion discharge said cleaning liquid toward a lower surface of said flange portion.  
14. The substrate processing device according to claim 11 further comprising: a cylindrical outside guard provided outside said guard, surrounding said periphery of said holding member and capable of being moved upward and downward, wherein said elevation drive can also move said outside guard upward and downward, and while making said elevation drive dispose said guard in said lower position and dispose said outside guard in a position where said outside guard can receive said processing solution supplied from said processing solution discharging portion to said substrate and then discharged from said substrate, said controller makes said processing solution discharging portion discharge said processing solution toward said to-be-processed surface of said substrate and makes said cleaning liquid discharging portion discharge said cleaning liquid toward a lower surface of said flange portion.
5. The substrate processing device according to claim 1 further comprising: an opposed member being rotated around said rotation axis, wherein said opposed member includes a body portion opposed, with a clearance, to an upper surface of said substrate held by said holding member and a cylindrical extended portion extending from a peripheral edge part of said body portion toward said holding member side to surround an end face of said substrate.
15. The substrate processing device according to claim 11 further comprising: an opposed member being rotated around said rotation axis, wherein said opposed member includes a body portion opposed, with a clearance, to an upper surface of said substrate held by said holding member and a cylindrical extended portion extending from a peripheral edge part of said body portion toward said holding member side to surround an end face of said substrate.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said opposed member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higuchi (US 2015/0090301).
Regarding claim 6, Higuchi figures 1-11 teach a substrate processing method comprising: 
a holding step of holding a substrate (W) with a substrate holding portion (15 clamping member) having a flange portion (62 cylindrical clamping portion) (shown in figure 2); [0075]
a rotation step of rotating said substrate (S2); 
a supplying step of supplying a processing solution to said substrate (S3); 
a receiving step of receiving said processing solution with a guard (S3); [0068-74] and 
a cleaning step of cleaning said processing solution adhered to said guard by supplying a cleaning liquid to said flange portion from below said flange portion(S4).
Figures 10A-10C teach the lower surface treatment liquid supply unit 6 includes a lower surface nozzle 22 which spouts the treatment liquid (chemical liquid or water) toward the lower surface (back surface) of the substrate W.[0063] Higuchi further teaches in the rinsing step; therefore, the water can be applied to substantially the entire inclination portion 39 of the first guard 34. Thus, substantially the entire inclination portion 39 of the first guard 34 can be advantageously cleaned.[0111-114]
Regarding claim 7, Higuchi teaches one of the three guards 34 to 36 except the outermost fourth guard 37 is opposed to the peripheral surface of the substrate W when a chemical liquid step (S3 in FIG. 4) thereby reading on in said supplying step, said processing solution is discharged toward said substrate while said guard is disposed in an upper position where said guard can receive said processing solution discharged from said substrate.[0074] Higuchi teaches after a lapse of a predetermined period from the start of the spouting of the water, as shown in FIG. 4, the controller 8 closes the first water valve 20 and the second water valve 26, and controls the guard lift unit 38 to lower the first to third guards 34 to 36 to the lower position while maintaining the fourth guard 37 at the upper position. Thus, the outermost fourth guard 37 is opposed to the peripheral surface of the substrate W. In this state, the first to third guards 34 to 36 are located at the lower position, and the fourth guard 37 is located at the upper position. The water scattering around the substrate W by the higher speed rotation of the substrate W is received by the fourth guard 37, and then guided to the bottom of the tubular member 30 to be sent to the drainage unit (not shown) from the bottom of the tubular member 30 thereby reading on said cleaning step, said cleaning liquid is discharged toward said flange portion of said substrate holding portion which holds said substrate while rotating while said guard is disposed in said lower position where an upper end of said guard is placed on a side of said flange portion.[0115]
Regarding claim 8, figure 10A teaches said cleaning step (S4) is a step of discharging said cleaning liquid from below toward a curved surface portion (63 lower abutment surface) being smoothly connected to a lower surface of said flange portion (62 cylindrical clamping portion).[
Regarding claim 9, Higuchi teaches after a lapse of a predetermined period from the start of the spouting of the water, as shown in FIG. 4, the controller 8 closes the first water valve 20 and the second water valve 26, and controls the guard lift unit 38 to lower the first to third guards 34 to 36 to the lower position while maintaining the fourth guard 37 at the upper position. Thus, the outermost fourth guard 37 is opposed to the peripheral surface of the substrate W. In this state, the first to third guards 34 to 36 are located at the lower position, and the fourth guard 37 is located at the upper position. The water scattering around the substrate W by the higher speed rotation of the substrate W is received by the fourth guard 37, and then guided to the bottom of the tubular member 30 to be sent to the drainage unit (not shown) from the bottom of the tubular member 30 thereby reading on said cleaning step includes: a step of disposing said guard in said lower position, disposing a cylindrical outside guard, which is provided outside said guard, surrounds a periphery of said substrate holding portion, and capable of being moved upward and downward, in a position where said outside guard can receive said processing solution supplied from said substrate.[0115] Higuchi further teaches in the rinsing step (S4 and S5 in FIG. 4) to be described later, a flow rate ratio (hereinafter sometimes referred to as "upper surface/lower surface supply flow rate ratio") between the supply flow rate of the water to be supplied to the upper surface of the substrate W (the spouting flow rate of the water to be spouted from the water nozzle 18 (see FIG. 1), hereinafter sometimes referred to as "upper surface supply flow rate") and the flow rate of the water to be supplied to the lower surface of the substrate W (the spouting flow rate of the water to be spouted from the lower surface nozzle 22 thereby reading on supplying said processing solution toward a to-be-processed surface of said substrate; and a step of supplying said cleaning liquid toward a lower surface of said flange portion in parallel with said step of supplying said processing solution toward said to-be-processed surface of said substrate.[0080]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711